39 F.3d 1183
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert WISEMAN, et. al., Plaintiff-appellants,v.GRAND RAPIDS MANUFACTURING COMPANY, a foreign corporation,and White Consolidated Industries, Inc., a foreigncorporation, jointly and severally,Defendant-appellees.
No. 93-1081.
United States Court of Appeals, Sixth Circuit.
Nov. 4, 1994.

On Appeal from the United States District Court for the Western District of Michigan, Southern Division, No. 89-00069;  David W. McKeague, District Judge.
W.D.Mich., 1992 WL 487173.
AFFIRMED.
Before:  CELEBREZZE, KEITH, SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiffs, three hundred and seventeen ex-employees of defendant Grand Rapids Manufacturing Company, a division of defendant White Consolidated Industries, Inc., appeal a summary judgment entered on behalf of defendants.  The district court found the plaintiffs failed to put forth a genuine issue of age discrimination in violation of Michigan's Elliot-Larsen Civil Rights Act.


2
Upon review and consideration of the entire record, briefs of counsel and oral argument, we find the district court made accurate and detailed findings of fact and carefully analyzed the law.  As we find no clear error in the district court's judgment, we AFFIRM on the basis of the district court's memorandum and opinion dated December 7, 1992.